DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  the species of 18s rRNA in claim 6; the species of TE buffer in claim 7; the species of proteinase K in claim 10; the species where the first detectable label, the second detectable label, and the third detectable label are the same of claim 16; the species of claim 17 where the method comprises a step of dissociating and removing the first detectable probe from the extended capture probe prior to hybridizing the extended capture probe with the second detectable probe; the species of claim 24 where generating the RIN score for the fixed biological sample comprises a score between 1 and 10 and wherein the RIN score of 7 or greater is indicative of RNA of sufficient integrity suitable for downstream applications; and the species of an FFPE tissue section in claim 27 in the reply filed on 5/9/2022 is acknowledged.
Claims 23, 25 and 29 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/2022.
Claims 1-22, 24, 26-28 and 30 are being examined.
Priority
	The instant application was filed 02/11/2022 as a continuation of PCT/US2021/033599 filed 05/21/2021 which claims priority from provisional application 63029151 , filed 05/22/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2022  and  5/26/2022 are being considered by the examiner.
It is noted that a large number of references were filed on 3/18/2022, but were not considered as no IDS was filed with the submission.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22, 24, 26-28 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “detecting the first detectable label, thereby determining a spatial fragment DV number of the first detectable label.”  The specification on pages 22-23 asserts, “refers to a measurement of  nucleic acid integrity in a biological sample (e.g., FFPE biological sample) obtained from a  spatial fragment DV assay (Zhao, Y., et al, Robustness of RNA sequencing on older  formalin-fixed paraffin-embedded tissue from high-grade ovarian serous adenocarcinomas.  PloS One, 14: e0216050 (2019))”  Thus the specification does not teach how to calculate or determine a spatial fragment distribution value DV.  While Zhao recites DV50, DV100, DV200, Zhao does not specifically define how to calculate a spatial fragment distribution value DV based solely on hybridization as claimed.  Further the method of Zhao does not specifically teach steps (a)(i)-(vi), but use RNA sequencing to determine length of the RNA.  Finally spatial fragment DV does not appear to be an art accepted term.  Thus the metes and bounds of what is required is unclear.
Step (b) of claim 1 is unclear as it requires using the spatial fragment DV number, as detailed above.  Further step (b) requires using the spatial fragment DV number to determine the presence of RNA “of sufficient integrity suitable for downstream applications of the fixed biological sample.  The recitations of “sufficient”  and “suitable” are relative terms.  The specification does not define “ sufficient”  or “suitable”.  The specification does not provide a standard to differentiate sufficient from not sufficient or suitable from not suitable.  Further different assays require different levels of integrity of RNA to be performed.  Finally the specification teaches the samples are deparaffinized and crosslinks reversed as part of the process (page 36), thus it t appears there is no longer a fixed sample for downstream analysis.   Thus the metes and bounds are unclear what is required of step (b) of claim 1.  
Claim 2 recites, “further comprising determining the RNA integrity number score of the fixed biological sample and using the RNA integrity number score in combination with the determined DV number to determine the presence of RNA of sufficient integrity suitable for downstream applications of the fixed biological sample.” The specification does not specifically teach or disclose how to determine a RIN score using the method steps of the claims.  The art of Schroeder (BMC Molecular Biology2006, 7:3) (similar to Zhao) suggest a method requiring isolation of RNA to determine RIN, thus it is unclear how RIN is determined in the context of the claimed method.  Further, the recitations of “sufficient”  and “suitable” are relative terms.  The specification does not define “ sufficient”  or “suitable”.  The specification does not provide a standard to differentiate sufficient from not sufficient or suitable from not suitable.  Further different assays require different levels of integrity of RNA to be performed.  Finally the specification teaches the samples are deparaffinized and crosslinks reversed as part of the process (page 36), thus it t appears there is no longer a fixed sample for downstream analysis.   Thus the metes and bounds are unclear what is required of step (b) of claim 1.  
Claim 12 recites, “detecting the second detectable label, thereby determining a spatial fragment DV number of the second detectable label.”  The specification on pages 22-23 asserts, “refers to a measurement of  nucleic acid integrity in a biological sample (e.g., FFPE biological sample) obtained from a  spatial fragment DV assay (Zhao, Y., et aL, Robustness of RNA sequencing on older  formalin-fixed paraffin-embedded tissue from high-grade ovarian serous adenocarcinomas.  PloS One, 14: e0216050 (2019))”  Thus the specification does not teach how to calculate or determine a spatial fragment distribution value DV.  While Zhao recites DV50, DV100, DV200, Zhao does not specifically define how to calculate a spatial fragment distribution value DV based solely on hybridization as claimed.  Further the method of Zhao does not specifically teach steps (a)(i)-(vi), but use RNA sequencing to determine length of the RNA.  Finally spatial fragment DV does not appear to be an art accepted term.  Thus the metes and bounds of what is required is unclear.
Claim 13 recites, “detecting the third detectable label, thereby determining a spatial fragment DV number of the third detectable label.”  The specification on pages 22-23 asserts, “refers to a measurement of  nucleic acid integrity in a biological sample (e.g., FFPE biological sample) obtained from a  spatial fragment DV assay (Zhao, Y., et aL, Robustness of RNA sequencing on older  formalin-fixed paraffin-embedded tissue from high-grade ovarian serous adenocarcinomas.  PloS One, 14: e0216050 (2019))”  Thus the specification does not teach how to calculate or determine a spatial fragment distribution value DV.  While Zhao recites DV50, DV100, DV200, Zhao does not specifically define how to calculate a spatial fragment distribution value DV based solely on hybridization as claimed.  Further the method of Zhao does not specifically teach steps (a)(i)-(vi), but use RNA sequencing to determine length of the RNA.  Finally spatial fragment DV does not appear to be an art accepted term.  Thus the metes and bounds of what is required is unclear.
The phrase " about 60 nucleotides or less from the 3' end of the captured analyte" in claims 19 is indefinite.  The MPEP states that relative terms such as "at least about" can present an issue of indefiniteness when there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about".  Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).  See MPEP § 2173.05(b).  In this case, the terms " about 60 nucleotides or less from the 3' end of the captured analyte" and "about" are not defined by the claim, the specification does not provide a sufficient standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the phrase " about 60 nucleotides or less from the 3' end of the captured analyte" is undefined since an ordinary artisan would not have a proper basis from which to know what the limitation can be about 60 nucleotides or less from the 3' end of the captured analyte.  Thus, one of ordinary skill in the art could reasonably construe " about 60 nucleotides or less from the 3' end of the captured analyte" to be a variety of subjective values.  Since one of ordinary skill in the art could not be expected to make a reasonable distinction in the absence of further definitions and/or guidance in the specification, the metes and bounds of claims 19 and all claims dependent thereon are indefinite.
The phrase "*at least about 120 nucleotides to about 180 nucleotides " in claims 20 is indefinite.  The MPEP states that relative terms such as "at least about" can present an issue of indefiniteness when there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about".  Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).  See MPEP § 2173.05(b).  In this case, the terms "at least about 120 nucleotides to about 180 nucleotides " and "about" are not defined by the claim, the specification does not provide a sufficient standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the phrase "at least about 120 nucleotides to about 180 nucleotides " is undefined since an ordinary artisan would not have a proper basis from which to know what the limitation can be at least about 120 nucleotides to about 180 nucleotides.  Thus, one of ordinary skill in the art could reasonably construe "at least about 120 nucleotides to about 180 nucleotides " to be a variety of subjective values.  Since one of ordinary skill in the art could not be expected to make a reasonable distinction in the absence of further definitions and/or guidance in the specification, the metes and bounds of claims 20, and all claims dependent thereon are indefinite.
The phrase "at least about 180 nucleotides to about 220 nucleotides " in claims 21 is indefinite.  The MPEP states that relative terms such as "at least about" can present an issue of indefiniteness when there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about".  Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).  See MPEP § 2173.05(b).  In this case, the terms "at least about 180 nucleotides to about 220 nucleotides " and "about" are not defined by the claim, the specification does not provide a sufficient standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the phrase "*at least about 180 nucleotides to about 220 nucleotides " is undefined since an ordinary artisan would not have a proper basis from which to know what the limitation can be at least about 180 nucleotides to about 220 nucleotides.  Thus, one of ordinary skill in the art could reasonably construe "at least about 180 nucleotides to about 220 nucleotides " to be a variety of subjective values.  Since one of ordinary skill in the art could not be expected to make a reasonable distinction in the absence of further definitions and/or guidance in the specification, the metes and bounds of claims 21, and all claims dependent thereon are indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22, 24, 26-28 and 30  are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental step without significantly more. The claim(s) recite(s) the abstract idea or mental step of determining a spatial fragment DV number.    This judicial exception is not integrated into a practical application because “using the determined spatial fragment distribution value (DV) number to determine the presence of RNA of sufficient integrity suitable for downstream applications of the fixed biological sample” is a mental step. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because are not specific reagents requiring significantly more.
Claim analysis
The instant claim 2 is directed towards A method of determining the presence of RNA of sufficient integrity suitable for downstream applications of a fixed biological sample, the method comprising: (a) determining a spatial fragment distribution value (DV) number for the fixed biological sample, wherein the determining comprises: (i) contacting the fixed biological sample with a substrate comprising a plurality of capture probes, wherein a capture probe of the plurality of capture probes comprises a capture domain that is capable of binding specifically to a ribosomal RNA (rRNA) from the fixed biological sample; (ii) de-crosslinking one or more crosslinks in the fixed biological sample; (iii) permeabilizing the fixed biological sample under conditions sufficient to hybridize the rRNA to the capture domain; (iv) extending a 3' end of the capture probe using the rRNA as a template, thereby generating an extended capture probe; (v) hybridizing a first detectable probe to the extended capture probe, wherein the first detectable probe comprises (i) a sequence that corresponds to a first sequence present in a 3' region of the rRNA, and (ii) a first detectable label; and (vi) detecting the first detectable label, thereby determining a spatial fragment DV number of the first detectable label; and (b) using the determined spatial fragment distribution value (DV) number to determine the presence of RNA of sufficient integrity suitable for downstream applications of the fixed biological sample. The thereby clause and using steps are mental steps. .   
Steps (a)(i)-(a)(vi) are considered positive active steps.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea.  
With regards to claim 1, the claim recites, “thereby determining a spatial fragment DV number of the first detectable label; and (b) using the determined spatial fragment distribution value (DV) number to determine the presence of RNA of sufficient integrity suitable for downstream applications of the fixed biological sample..”  This is an abstract idea or mental step. 
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as in the absence of a deletion or underexpression of the recited markers the claim requires no additional steps.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
Steps (a)(i)-(a)(vi) are considered positive active steps.
However, these steps are required steps to obtain data required to practice the claimed method.  The art of Zhou (WO2016168825), Frisen (WO2012140224)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7, 9-11, 19, 22, 26-28, 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (WO2016168825) and Frisen (WO2012140224).
The thereby clause of step (a)(vi) and step (b) are indefinite for the reasons of record.  The broadest reasonable interpretation is having RNA of sufficient quality to perform any assay including any additional mRNA.
Zhou teaches methods and compositions for profiling spatial distribution of biological molecules in a sample (abstract).  Zhou teaches the sample can be a FFPE fixed sample (0016).  Zhou teaches the nucleic acid can be  RNA including rRNA (0040).
	Frisen teaches a method of localized or spatial detection of nucleic acids in a tissue. Frisen teaches, “ In its simplest form, the invention may be illustrated by the following summary. The invention requires reverse transcription (RT) primers, which
comprise also unique positional tags (domains), to be arrayed on an object
substrate, e.g. a glass slide, to generate an "array". The unique positional tags
correspond to the location of the RT primers on the array (the features of the array).
Thin tissue sections are placed onto the array and a reverse transcription reaction
is performed in the tissue section on the object slide. The RT primers, to which the
RNA in the tissue sample binds (or hybridizes), are extended using the bound RNA
as a template to obtain cDNA, which is therefore bound to the surface of the array.
As consequence of the unique positional tags in the RT primers, each cDNA strand
carries information about the position of the template RNA in the tissue section. The
tissue section may be visualized or imaged, e.g. stained and photographed, before
5 or after the cDNA synthesis step to enable the positional tag in the cDNA molecule
to be correlated with a position within the tissue sample. The cDNA is sequenced,
which results in a transcriptome with exact positional information. A schematic of
the process is shown in Figure 1. The sequence data can then be matched to a
position in the tissue sample, which enables the visualization, e.g. using a
computer, of the sequence data together with the tissue section, for instance to
display the expression pattern of any gene of interest across the tissue (Figure 2).
Similarly, it would be possible to mark different areas of the tissue section on the
computer screen and obtain information on differentially expressed genes between
any selected areas of interest. It will be evident that the methods of the invention
result in data that is in stark contrast to the data obtained using current methods to
study mRNA populations. For example, methods based on in situ hybridization
provide only relative information of single mRNA transcripts. Thus, the methods of
the present invention have clear advantages over current in situ technologies. The
global gene expression information obtainable from the methods of the invention
also allows co-expression information and quantitative estimates of transcript
abundance. It will be evident that this is a generally applicable y available for
the analysis of any tissue in any species, e.g. animal, plant, fungus.)(page 6-7). Frisen teaches the RNA can be an rRNA (page 11, bottom). Frisen teaches FFPE slides were treated with proteinase K (page 77, FFPE Tissue).
	Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to contact a fixed biological sample with substrate comprising capture probes, de-crosslink the sample (proteinase K treat), provide conditions to allow hybridization and elongation of rRNA with a detectable label and detect the detectable label to determine if the rRNA was of sufficient quality to examine expression of additional genes.  The artisan would be motivated as Frisen and Zhou both teach methods of spatial detection of nucleic acids including rRNA in fixed samples .  The artisan would have a reasonable expectation of success as the artisan is merely sing know methods to examine known nucleic acid sequences.  
With regards to claim 3, Frisen teaches cDNA generation by reverse transcriptase (page 5-6).
With regards to claim 4, Frisen teaches, “The tissue section may be visualized or imaged, e.g. stained and photographed, before 5 or after the cDNA synthesis step to enable the positional tag in the cDNA molecule to be correlated with a position within the tissue sample.” (page 6, top).
With regards to claims 5, Frisen teaches staining with hematoxylin and eosin (page 76, General histological staining of FFPE tissue sections prior to or post cDNA
Synthesis).
	With regards to claim 7,10 Frisen teaches FFPE slides were treated with proteinase K (page 77, FFPE Tissue)
	With regards to claim 9, Frisen teaches treatment with RNase H.  
Claim 22 is obvious over the prior art in view of the 112(b) issues with respect to spatial fragment DV number.  
With regards to claim 11, Frisen teaches, “after the reverse transcription step, and any residual tissue is removed (e.g. washed)” (page 34, lines 16-17).
With regards to claim 19, Frisen teaches capture domains of 11 to 35 nucleotides (page 18-19).
With regards to claim 26, Frisen teaches sequencing of the transcriptome (page 80).
With regards to claim 27, Frisen teaches FFPE samples (example 2).  
With regards to claim 28, Frisen teaches, “resolution at the cell group level is also of interest, for example to detect or distinguish a particular cell type or tissue region, e.g. normal vs tumor cells.” (page 27, bottom).
With regards to claim 30, Frisen teaches, “the sample should be treated so as to minimize the degeneration or  degradation of the nucleic acid, e.g. RNA in the tissue. Such conditions are well established in the art and the extent of any degradation may be monitored through nucleic acid extraction, e.g. total RNA extraction and subsequent quality analysis at various stages of the preparation of the tissue sample”. (page 30, top).
Claims 2, 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (WO2016168825) and Frisen (WO2012140224) as applied to claims 1, 3-5, 7, 9-11, 19, 22, 26-28, 30   above, and further in view of Schroeder (.BMC Molecular Biology2006, 7:3, pages 1-14).
The teachings of Zhou and Frisen are set forth above.
While Zhou and Frisen teach spatial detection of rRNA, Zhou and Frisen do not specifically teach the use of RNA integrity number (RIN) or detection of 18S rRNA..
However, Schroeder teaches, “Our results show the importance of taking characteristics of several regions of the recorded electropherogram into account in order to get a robust and reliable prediction of RNA integrity, Furthermore, it was demonstrated that the RIN can be correlated with the outcome of downstream experiments, i.e. by performing this quality assessment step users can prevent themselves from erroneous results and loss of money and resources.” (page 10, 1st column-2nd column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the RIN number in the method of Zhou and Frisen.  The artisan would be motivated as Schroeder teaches it allows for determination of intact RNA correlated with outcome of downstream assays.  The artisan would  have a reasonable expectation of success as the artisan is merely combining known techniques.  
Further Schroeder teaches, “The height of the 28S peak contributes additional information about the state of the degradation process, i.e. during degradation, the 28S band disappears faster than the 18S band. Therefore, it allows detection of a beginning degradation.”
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to chose the 18S rRNA as the target for the assay of Zhou and Frisen.  The artisan would be motivated to target 18s rRNA as the art demonstrates the 18S rRNA is more stable than 28s rRNA.  The artisan would have a reasonable expectation of success as the artisan is merely selecting a specific rRNA known in the art from the genus suggested by Zhou and Frisen.  
With regards to claim 24, Schroeder teaches in figure 2m that RIN values of 10 are intact and 1 is totally degraded.  Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to select RIN values closer to 10 for downstream applications as the art demonstrates these values demonstrate more intact RNA.  The artisan would have a reasonable expectation of success as the artisan is merely using art known methods to examine integrity of RNA.
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (WO2016168825) and Frisen (WO2012140224) as applied to claims 1, 3-5, 7, 9-11, 19, 22, 26-28, 30   above, and further in view of Perocchi (Nucleic Acids Research, 2007, Vol. 35, No. 19 e128, pages 1-7).
The teachings of Zhou and Frisen are set forth above.
Zhou and Frisen do not specifically teaches the sue of actinomycin D during the extension of the capture probe.
However, Perocchi teaches, “Here we show that a standard reverse transcription reaction, used for the synthesis of DNA complementary to RNA templates, is a major source of artifactual antisense transcripts. We demonstrate this using an array that contains 6.5 million probes tiling both strands of the full genomic sequence of S. cerevisiae at an average of 8 nt intervals on each strand and a 4 nt offset of the tile between strands (7). We propose that ActD can be used in cDNA preparations during reverse transcription reactions for hybridization to microarrays, to generate clean transcriptome profiles.” (page 1, 2nd column, bottom).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use actinomycin D in the method of Zhou and Frisen.  The artisan would be motivated as Perocchi teaches the use of actinomycin D decreases artifacts during reverse transcription.  The artisan would have a reasonable expectation of success as the artisan is merely using a known reagent to decrease artifacts.
Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (WO2016168825) and Frisen (WO2012140224) as applied to claims 1, 3-5, 7, 9-11, 19, 22, 26-28, 30   above, and further in view of Totet (J. EUKARYOT. MICROBIOL., 2003, pages 668-669) and Ebihara (British Journal of Dermatology 2009 161, pp1038–1044).
The thereby clause of are indefinite for the reasons of record.  The broadest reasonable interpretation is having RNA of sufficient quality to perform any assay including any additional mRNA.
The teachings of Zhou and Frisen are set forth above.
Zhou and Frisen do not specifically teach the use of primers 5’ of the first rRNA primer or a primer 5’ of a second rRNA primer.
However,  Totet teaches the use of nest PCR primers for comparison to real time PCR assays. (page 668, 1st column, 1st paragraph).  
Ebihara teaches detection of 28s rRNA by next PCR.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use  a second rRNA primers to the 5’ of the first rRNA primer  and a third rRNA primer 5’ of the second primer to examine the length of intact rRNA in the sample.  The artisan would be motivated as Ebihara and Tote demonstrate the use of next PCR was known, while Frisen teaches RNA degradation due to fixing was known.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods  for examination of known rRNA sequences.
With regards to claim 14-16, Frisen teaches FITC, Cy3 or Cy5.  (page 77, top).
With regards to claim 17-18, Frisen teaches, capture probe cDNA release (page 77, lines 24-33).
Claim 19-20 are indefinite.  However, Ebihara teaches amplification products of 137-650(table 2)..  Thus in view of the less that about language of the claims renders the claims obvious.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (WO2016168825) and Frisen (WO2012140224) as applied to claims 1, 3-5, 7, 9-11, 19, 22, 26-28, 30   above, and further in view of Zhao (USPGPUB 20060084078).
The thereby clause of are indefinite for the reasons of record.  The broadest reasonable interpretation is having RNA of sufficient quality to perform any assay including any additional mRNA.
The teachings of Zhou and Frisen are set forth above.
Zhou and Frisen do not specifically teach heating with EDTA. 
 However Zhao teaches, “[0030] The protein-DNA or protein-protein complexes can be disassembled using, for example, heat and/or a combination of Tris, EDTA, and detergent when cross-linking is effected by formaldehyde. Other methods of separating the complexes are available and can be readily.”
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use heated TE buffer  for sufficient time to remove crosslinking.  The artisan would be motivated to use TE and heat to remove crosslinks as Zhao teaches it is a method of removing crosslinking without enzymes or other chemicals.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one method of removing crosslinks for another.
Summary
No claims are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634